Supreme Court of Florida
                                  ____________

                                 No. SC16-1962
                                 ____________


IN RE: AMENDMENTS TO THE RULES REGULATING THE FLORIDA
         BAR (BIENNIAL PETITION HOUSEKEEPING).

                               [November 9, 2017]

PER CURIAM.

      This matter is before the Court on the petition of The Florida Bar proposing

amendments to the Rules Regulating the Florida Bar (Bar Rules). See R.

Regulating Fla. Bar 1-12.1. We have jurisdiction. See art. V, § 15, Fla. Const.

      The Bar’s petition in this case proposes amendments to a number of Bar

Rules. According to the petition, the proposals included here address

“housekeeping” matters, in that the petition primarily recommends editorial

changes, updates to the Bar Rules based on prior amendments, and other changes

to codify long-standing practice. The proposals were approved by the Board of

Governors, and formal notice of the proposed amendments was published in The

Florida Bar News. The notice directed interested persons to file their comments

directly with the Court. The Court did not receive any comments.
      The Bar proposes amendments to the following Bar Rules: 1-3.7

(Reinstatement to Membership); 3-3.1 (Supreme Court of Florida; disciplinary

agencies); 3-3.2 (Board of Governors of The Florida Bar); 3-3.4 (Grievance

Committees); 3-3.5 (Circuit court jurisdiction); 3-4.3 (Misconduct and minor

misconduct); 3-4.4 (Criminal misconduct); 3-4.6 (Discipline by Foreign or Federal

Jurisdiction; Choice of Law); 3-4.7 (Oath); 3-5.4 (Publication of Discipline); 3-

7.17 (Vexatious Conduct and Limitation on Filings); 4-1.5 (Fees and Costs for

Legal Services); 4-8.3 (Reporting Professional Misconduct); 6-10.1 (Continuing

legal education requirement); 6-10.4 (Reporting Requirements); 6-10.7

(Confidentiality); 8-2.2 (Contents of Application); 8-5.1 (Generally); 10-5.1

(Complaint processing); 11-1.7 (Supervision); 11-1.10 (Certification of Members

of Out-of-State Bars); and 13-1.2 (Definitions). It also proposes amendments to

Bar Bylaws 2-3.10 (Meetings) and 2-9.8 (Law office management assistance

service). After fully considering the petition, the Court adopts these

“housekeeping” amendments as proposed by the Bar.1

      Accordingly, the Court adopts the amendments to the Rules Regulating the

Florida Bar as set forth in the appendix to this opinion. New language is indicated



      1. The Court made several non-substantive revisions to the Bar proposals
for Bylaw 2-3.10 (Meetings), Bar Rule 3-4.4 (Criminal misconduct), and Bar Rule
6-10.7 (Confidentiality) to correct what appeared to be scrivener’s errors in those
proposals.


                                        -2-
by underscoring; deletions are indicated by struck-through type. The comments

are offered for explanation and guidance only and are not adopted as an official

part of the rules. The amendments shall become effective on February 1, 2018, at

12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules Regulating The Florida Bar

John F. Harkness, Jr., Executive Director, Michael J. Higer, President, Michelle R.
Suskauer, President-Elect, William J. Schifino, Jr., Past President, Lori S.
Holcomb, Director, Division of Ethics and Consumer Protection, and Elizabeth
Clark Tarbert, Ethics Counsel, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                       -3-
                                    APPENDIX

RULE 1-3.7         REINSTATEMENT TO MEMBERSHIP
   (a) – (f)   [No change]
     (g) Inactive Members. Inactive members may be reinstated to active
membership in good standing to become eligible to practice law in Florida by
petition filed with the executive director, in the form and as provided in (b) above,
except:

       (1) – (3)   [No change]


BYLAW 2-3.10       MEETINGS
    The board of governors shallwill hold 6 regular meetings each year, at least 1
of which shallwill be held at The Florida Bar Centerin Tallahassee. Subject to the
approval of the board of governors, the places and times of such meetings shall be
determined by theThe president-elect selects the places and times of the meetings
to be held during the president-elect’s term as president, who may make such
designation while president-elect subject to the approval of the board of governors.
Special meetings shallwill be held at the direction of the executive committee or
the board of governors. Any member of The Florida Bar in good standing may
attend meetings at any time except during such times as thewhen the board shall
beis in executive session concerning disciplinary matters, personnel matters,
member objections to legislative positions of The Florida Bar, or receiving
attorney-client advice. Minutes of all meetings shallwill be kept by the executive
director.


BYLAW 2-9.8        LAW OFFICE MANAGEMENT ASSISTANCE
                   SERVICEPRACTICE RESOURCE INSTITUTE
    The board of governors hereby creates the law office management assistance
servicePractice Resource Institute and shallwill adopt standing board policies, as
provided in bylaw 2-9.2, that shall govern the operation of the serviceinstitute.


RULE 3-3.1         SUPREME COURT OF FLORIDA; DISCIPLINARY
                   AGENCIES



                                        -4-
    The exclusive jurisdiction of the Supreme Court of Florida over the discipline
of persons admitted to the practice of law shallwill be administered in the
following manner subject to the supervision and review of the court. The
following entities are hereby designated as agencies of the Supreme Court of
Florida for this purpose and with the following responsibilities, jurisdiction, and
powers. The board of governors, grievance committees, and referees shall have
suchthe jurisdiction and powers as are necessary to conduct the proper and speedy
disposition of any investigation or cause, including the power to compel the
attendance of witnesses, to take or cause to be taken the deposition of witnesses,
and to order the production of books, records, or other documentary evidence.
Each member of suchthese agencies has the power to administer oaths and
affirmations to witnesses in any matter within the jurisdiction of the agency.


RULE 3-3.2           BOARD OF GOVERNORS OF THE FLORIDA BAR
    (a) Responsibility of Board. The board is assigned the responsibility of
maintaining high ethical standards among the members of The Florida Bar. The
board shallwill supervise and conduct disciplinary proceedings in accordance with
the provisions of these rules.

    (b) Authority to File a Formal Complaint. No formal complaint shallmay be
filed by The Florida Bar in disciplinary proceedings against a member of the bar
unless 1 of the following conditions has been met:
         (1) – (4)   [No change]

        (5) Felony Charges. A formal complaint may be filed if a member has
been charged with commission of a felony under applicable law that warrants the
imposition of discipline and if the chair of the grievance committee agrees. A
decision of the grievance committee chair to not file a formal complaint shallmust
be reviewed by the full grievance committee. The grievance committee may
affirm or reverse the decision.

         (6)      [No change]

   (c)         [No change]




                                        -5-
RULE 3-3.4         GRIEVANCE COMMITTEES
     There shall be suchThe board will appoint grievance committees as are herein
provided, in this rule. Eeach of which shall havegrievance committee has the
authority and jurisdiction required to perform the functions hereinafter assigned to
it, and which shall be constituted and appointedare as follows:

    (a) Circuit Grievance Committees. There shall beThe board will appoint at
least 1 grievance committee for each judicial circuit of this state and as many more
as shall be found desirable by the board chooses. SuchThese committees shallwill
be designated as judicial circuit grievance committees, and in circuits having more
than 1 committee they shallwill be identified by alphabetical designation in the
order of creation. SuchThese committees shallwill be continuing bodies
notwithstanding changes in membership, and they shallwill have jurisdiction and
the power to proceed in all matters properly before them.
    (b) Special Grievance Committees. The board may from time to time
appoint grievance committees for the purpose of such investigations or specific
tasksas may be assigned in accordance with these rules. SuchThese committees
shallwill continue only until the completion of tasks assigned, and they shallwill
have jurisdiction and power to proceed in all matters so assigned to them. All
provisions concerning grievance committees shall be applicableapply to special
grievance committees except those concerning terms of office and other
restrictions thereon as may be imposed by the board. Any vacancies occurring in
such a committee shallwill be filled by the board, and suchany changes in members
shallwill not affect the jurisdiction and power of the committee to proceed in all
matters properly before it.
    (c) Membership, Appointment, and Eligibility. Each grievance committee
shallwill be appointed by the board and shallmust consist of not fewer thanhave at
least 3 members. At least one-third of the committee members shallmust be
nonlawyers. All appointees shallmust be of legal age and, except for special
grievance committees, shallmust be residents of the circuit or have their principal
office in the circuit. The lawyer members of the committee shallmust have been
members of The Florida Bar for at least 5 years.

   NoA member of a grievance committee shallmust not perform any grievance
committee function when that member:
       (1) – (4)   [No change]


                                        -6-
    UponOn notice of the above prohibitions, the affected members should recuse
themselves from further proceedings. The grievance committee chair shall
havehas the power to disqualify any member from any proceeding in which any of
the above prohibitions exist and are stated orally ofon the record or memorialized
in writing in the file by the chair.
    (d) Terms. The terms of the members shall beare for 1 year from the date of
administration of the oath of service on the grievance committee or until such time
as their successors are appointed and qualified. Continuous service of a member
shallmay not exceed 3 years. A member shallmay not be reappointed for a period
of 3 years after the end of the member’s term; provided, howeverbut, the expiration
of the term of any a member’s term of service shalldoes not disqualify suchthe
member from concluding any investigation or participating in disposition of cases
that were pending before the committee when the member’s term expired. A
member who continues to serve on the grievance committee under the authority of
this subdivision shallis not be counted as a member of the committee when
calculating the minimum number of public members required by this rule.
    (e) Officers. There shall be designated reviewer of the committee will
designate a chair and vice-chair whodesignated by the designated reviewer of that
committee. The chair and vice-chair shallmust be members of The Florida Bar.
    (f) Oath. Each new member of a committee shallmust subscribe to an oath to
fulfill the duties of the office. SuchThese oaths shallwill be filed with the
executive director and placed with the official records of The Florida Bar.

    (g) Removal. The designated reviewer of a grievance committee or the board
of governors may remove Aany member of a grievance committeemay be removed
from office. by the designated reviewer of that committee or the board.
    (h) Grievance Committee Meetings. Grievance committees should meet at
regularly scheduled times, not less frequently than quarterly each yearat least once
every 3 months, and either the chair or vice-chair may call special meetings.
Grievance committees should meet at least monthly during any period when the
committee has 1 or more pending cases assigned for investigation and report. The
time, date, and place of regular monthly meetings should be set in advance by
agreement between the committee and chief branch discipline counsel.




                                        -7-
RULE 3-3.5         CIRCUIT COURT JURISDICTION
    The jurisdiction of the circuit courts shall beis concurrent with that of The
Florida Bar under these Rules of Discipline. The forum first asserting jurisdiction
in a disciplinary matter shall retains the samejurisdiction to the exclusion of the
other forum until the final determination of the cause.


RULE 3-4.3         MISCONDUCT AND MINOR MISCONDUCT
    The standards of professional conduct to be observed byrequired of members
of the bar are not limited to the observance of rules and avoidance of prohibited
acts, and the enumeration herein of certain categories of misconduct as constituting
grounds for discipline shallare not be deemed to be all-inclusive, nor shallis the
failure to specify any particular act of misconduct to be construed as tolerance
thereofof such an act of misconduct. The commission by a lawyer of any act that
is unlawful or contrary to honesty and justice, may constitute a cause for discipline
whether the act is committed in the course of the attorney’slawyer’s relations as an
attorneylawyer or otherwise, whether committed within Florida or outside the state
of Florida, and whether or not the act is a felony or a misdemeanor., may constitute
a cause for discipline.


RULE 3-4.4         CRIMINAL MISCONDUCT
    Unless modified or stayed by the Supreme Court of Florida as provided
elsewhere herein, aA determination or judgment of guilt of a member of The
Florida Bar by a court of competent jurisdiction that a member of The Florida Bar
is guilty of any crime or offense that is a felony under the laws of suchthat court’s
jurisdiction is cause for automatic suspension from the practice of law in Florida.,
unless the judgment or order is modified or stayed by the Supreme Court of
Florida, as provided in these rules. In addition, whether the alleged misconduct
constitutes a felony or misdemeanor The Florida Bar may initiate disciplinary
action regardless of whether the respondent has been tried, acquitted, or convicted
in a court for thean alleged criminal misdemeanor or felony offense;. however, the
The board may, in its discretion, withhold prosecution of disciplinary proceedings
pending the outcome of criminal proceedings against the respondent. The acquittal
of the respondentIf a respondent is acquitted in a criminal proceeding that acquittal
shallis not necessarily be a bar to disciplinary proceedings. Likewise,nor shall the



                                        -8-
findings, judgment, or decree of any court in civil proceedings is not necessarily be
binding in disciplinary proceedings.


RULE 3-4.6            DISCIPLINE BY FOREIGN OR FEDERAL
                      JURISDICTION; CHOICE OF LAW
    (a)(a) Disciplinary Authority. An attorneylawyer admitted to practice in this
jurisdiction is subject to the disciplinary authority of this jurisdiction, regardless of
where the attorney’slawyer’s conduct occurs. An attorneylawyer may be subject to
the disciplinary authority of both this jurisdiction and another jurisdiction for the
same conduct. A final adjudication in a disciplinary proceeding by a court or other
authorized disciplinary agency of another jurisdiction, state or federal, that an
attorneylawyer licensed to practice in that jurisdiction is guilty of misconduct
justifying disciplinary action shallwill be considered as conclusive proof of suchthe
misconduct in a disciplinary proceeding under this rule.
    (b)(b) Choice of Law. In any exercise of the disciplinary authority of this
jurisdiction, the rules of professional conduct to be applied shall beare as follows:
          (1)      [No change]
         (2) for any other conduct, the rules of the jurisdiction in which the
attorney’slawyer’s conduct occurred, or, if the predominant effect of the conduct is
in a different jurisdiction, the rules of that jurisdiction shallwill be applied to the
conduct.


RULE 3-4.7            OATH
    Violation of the oath taken by an attorneylawyer to support the constitutions of
the United States and the State of Florida is ground for disciplinary action.
Membership in, alliance with, or support of any organization, group, or party
advocating or dedicated to the overthrow of the government by violence or by any
means in violation of the Constitution of the United States or constitution of this
state shall beis a violation of the oath.


RULE 3-5.4            PUBLICATION OF DISCIPLINE
    (a)         [No change]



                                          -9-
    (b) Disclosure on Inquiry. All public disciplinary sanctions shallwill be
disclosed upon inquiry.

   (c)     [No change]
    (d) Limited Exception for Admonishments Issued by the Supreme Court
of Florida. All admonishments issued by the court containing the heading “Not to
be Published” shallwill not be published in the official court reporter and shallwill
not be published in The Florida BarThe Florida Bar News.
    “Not to be Published” does not have the same meaning as “confidential.” The
Florida Bar may post information regarding specific orders of admonishment on
the Bar’sbar’s website. Further, theThe Florida Bar may provide information
regarding an admonishment upon inquiry.


                                    COMMENT
    All disciplinary sanctions as defined in rules 3-5.1 and 3-5.2, or their
predecessors, entered in cases opened on or after March 17, 1990 are public
information. Therefore, an inquiry into the conduct of a member of the bar will
result in a disclosure of all suchthese sanctions.
    The public policy of this state is to provide reasonable means of access to
public information. In furtherance of this policy, this rule is enacted so that all
persons may understand what public information concerning lawyer disciplinary
sanctions is available and in what format. This rule does not alter current court
procedure or other requirements.
    Admonishments are issued for minor misconduct and are the lowest form of
disciplinary sanction. An admonishment is often issued for technical rule violations
or for rule violations that did not result in harm. The court’s orders imposing
admonishments contain the heading “Not to be Published” and this rule directs that
those admonishments not be published in Southern Reporter and directs The
Florida Bar not to publish those admonishments in its newspaper, The Florida Bar
News. The court does so in order to maintain a tangible difference between the
sanctions of admonishment and public reprimand.
    This rule does not bar disclosure of admonishments uponin response to an
inquiry, whether written, oral, or electronic, and does not bar publication of
admonishments on any website of The Florida Bar.



                                        - 10 -
RULE 3-7.17         VEXATIOUS CONDUCT AND LIMITATION ON
                    FILINGS
    (a) Definition. Vexatious conduct is conduct that amounts to abuse of the bar
disciplinary process by use of inappropriate, repetitive, or frivolous actions or
communications of any kind directed at or concerning any participant or agency in
the bar disciplinary process, including such as the complainant, the respondent, a
grievance committee member, the grievance committee, the bar, the referee, or the
Supreme Court of Florida, or an agent, servant, employee, or representative of
these individuals or agencies.

    (b) Authority of the Court. Only tThe Supreme Court of Florida has the sole
authority to enter an order under the provisions of this rule.

    (c) Procedure.
        (1) Commencement. Proceedings under this rule may be commenced on
the court’s own motion, by a report and recommendation of the referee, or a
petition of The Florida Bar, acting for itself, the grievance committees or their
members, authorized by its executive committee and signed by its executive
director, demonstrating that an individual has abused the disciplinary process by
engaging in vexatious conduct. The court may enter an order directing the
individual(s) engaging in the vexatious conduct to show good cause why the court
should not enter an order prohibiting continuation of the conduct and/or imposing
limitations on future conduct.

        (2) Order To Show Cause. The court, acting on its own motion, or on the
recommendation of the referee or petition of the bar, may enter an order directing
an individual to show cause why the court should not enter an order prohibiting
continuation of the vexatious conduct and/or imposing limitations on future
conduct. A copy of the order shallwill be served on the referee, (if one has been
appointed), the respondent, and The Florida Bar.

        (3) Response to Order to Show Cause. The individual(s) alleged to have
engaged in vexatious conduct shall havehas 15 days from service of the order to
show cause, or such other time as the court may allow, in which to file a response.
Failure to file a response in the time provided, without good cause, shall beis
deemed a default and the court may, without further proceedings, enter an order
prohibiting or limiting future communications or filings as set forth in this rule, or
imposing any other sanction(s) that the court is authorized to impose. A copy of


                                        - 11 -
any response shallmust be served on a referee, (if one has been appointed), the
respondent, and The Florida Bar.

        (4) Reply. The referee, (if one has been appointed), the respondent, and
The Florida Bar shall have 10 days from the filing of a response to an order to
show cause entered under this rule in which to file a reply. Failure to file a reply in
the time provided, without good cause, shall prohibits a reply.

        (5) Referral to Referee. The court may refer proceedings under this rule to
a referee for taking testimony and receipt of evidence. Proceedings before a
referee under this subdivision shallwill be conducted in the same manner as
proceedings before a referee as set forth in rule 3-7.6 of these rules.

    (d) Court Order. [No change]
    (e) Violation of Order. Violation of an order issued under this rule shallwill
be considered as a matter of contempt and processed as provided elsewhere in
these Rules Regulating The Florida Bar.

                                    COMMENT
    This rule is enacted to address circumstances involving repetitive conduct of
the type that goes beyond conduct that is merely contentious and unsuccessful.
This rule addresses conduct that negatively affects the finite resources of our court
system, resources thatwhich must be reserved for resolution of genuine disputes.
As recognized by the United States Supreme Court, “every paper filed with the
Clerk of this Court, no matter how repetitious or frivolous, requires some portion
of the institution’s limited resources. A part of the court’s responsibility is to see
that these resources are allocated in a way that promotes the interests of justice.”
In re McDonald, 489 U.S. 180, 184 (1989).

    This concept has also been recognized in bar disciplinary proceedings by the
Supreme Court of Florida when the court stated: “Kandekore’s actions create a
drain on the Court’s limited time, for with each filing the Court has, as it must,
reviewed and considered repetitious and meritless arguments. Therefore, we
conclude that a limitation on Kandekore’s ability to file repeated challenges to his
long-final sanctions would further the constitutional right of access because it
would permit this Court to devote its finite resources to the consideration of
legitimate claims filed by others.” The Florida Bar re. Kandekore, 932 So. 2d
1005, 1006 (Fla. 2006). Kandekore engaged in vexatious conduct after the court
entered an order of disbarment.


                                        - 12 -
    The Supreme Court of Florida has also limited the ability of a lawyer to file
further pleadings while that lawyer’s disciplinary case(s) were in active litigation.
The Florida Bar v. Thompson, 979 So. 2d 917 (Fla. 2008).


RULE 4-1.5           FEES AND COSTS FOR LEGAL SERVICES

    (a) – (e)     [No change]
    (f) Contingent Fees. As to contingent fees:
        (1) – (3)    [No change]

        (4) A lawyer who enters into an arrangement for, charges, or collects any
fee in an action or claim for personal injury or for property damages or for death or
loss of services resulting from personal injuries based upon tortious conduct of
another, including products liability claims, whereby the compensation is to be
dependent or contingent in whole or in part upon the successful prosecution or
settlement thereof shall do so only under the following requirements:
            (A)      [No change]

           (B) The contract for representation of a client in a matter set forth in
        subdivision (f)(4) may provide for a contingent fee arrangement as agreed
        upon by the client and the lawyer, except as limited by the following
        provisions:
                  (i) [No change]
                (ii) If any client is unable to obtain an attorneya lawyer of the
            client’s choice because of the limitations set forth in subdivision
            (f)(4)(B)(i), the client may petition the court in which the matter would
            be filed, if litigation is necessary, or if suchthat court will not accept
            jurisdiction for the fee divisionapproval, the circuit court whereinin
            which the cause of action arose, for approval of any fee contract
            between the client and an attorneya lawyer of the client’s choosing.
            Such authorization shallAuthorization will be given if the court
            determines the client has a complete understanding of the client’s rights
            and the terms of the proposed contract. The application for
            authorization of such athe contract can be filed as a separate proceeding
            before suit or simultaneously with the filing of a complaint.
            Proceedings thereonon the petition may occur before service on the


                                        - 13 -
        defendant and this aspect of the file may be sealed. A petition under
        this subdivision shallmust contain a certificate showing service on the
        client and, if the petition is denied, a copy of the petition and order
        denying the petition shallmust be served on The Florida Bar in
        Tallahassee by the member of the bar who filed the petition.
        Authorization of such a contract shalldoes not bar subsequent inquiry
        as to whether the fee actually claimed or charged is clearly excessive
        under subdivisions (a) and (b).

            (iii) Subject to the provisions of 4-1.5(f)(4)(B)(i) and (ii) a lawyer
        who enters into an arrangement for, charges, or collects any fee in an
        action or claim for medical liability whereby the compensation is
        dependent or contingent in whole or in part upon the successful
        prosecution or settlement thereof shall provide the language of article I,
        section 26 of the Florida Constitution to the client in writing and shall
        orally inform the client that:

                a. – c. [No change]

  WAIVER OF THE CONSTITUTIONAL RIGHT PROVIDED IN
  ARTICLE I, SECTION 26 OF THE FLORIDA CONSTITUTION
                                  [No change]

ACKNOWLEDGMENT BY CLIENT FOR PRESENTATION TO THE
                   COURT
                                [No change]

        (C) – (D) [No change]
    (5) – (6)   [No change]

(g) – (i)   [No change]


                 STATEMENT OF CLIENT’S RIGHTS
                    FOR CONTINGENCY FEES

                                [No change]




                                    - 14 -
                                  COMMENT
Bases or rate of fees and costs
   [No change]

Terms of payment
   [No change]

Prohibited contingent fees
   [No change]

Contingent fee regulation
   [No change]

Division of fee
   [No change]

Disputes over fees
   [No change]

Referral fees and practices
   [No change]

Credit Plansplans
    Credit plans include credit cards. If a lawyer accepts payment from a credit
plan for an advance of fees and costs, the amount must be held in trust in
accordance with chapter 5, Rules Regulating The Florida Bar, and the lawyer must
add the lawyer’s own money to the trust account in an amount equal to the amount
charged by the credit plan for doing business with the credit plan.


RULE 4-8.3           REPORTING PROFESSIONAL MISCONDUCT

   (a) – (c)      [No change]
   (d) Limited Exception for LOMASPractice Resource Institute Counsel. A
lawyer employed by or acting on behalf of the Law Office Management Assistance


                                     - 15 -
Service (LOMAS)Practice Resource Institute shall not have anis exempt from the
obligation to disclose knowledge of the conduct of another member of The Florida
Bar that raises a substantial question as to the other lawyer’s fitness to practice, if
the lawyer employed by or acting on behalf of LOMASthe Practice Resource
Institute acquired the knowledge while engaged in a LOMAS review of the other
lawyer’s practicethe course of the lawyer’s regular job duties as a Practice
Resource Institute employee. Provided further, however, that if the LOMAS
review is conducted as a part of a disciplinary sanction this limitation shall not be
applicable and a report shall be made to the appropriate disciplinary agency.

                                    COMMENT

                                     [No change]


RULE 6-10.1         CONTINUING LEGAL EDUCATION REQUIREMENT
    (a) Preamble. It is of primary importance to the public and to the members of
The Florida Bar that attorneyslawyers continue their legal education throughout the
period of their active practice of law. To accomplish that objective, each member
of The Florida Bar (hereinafter referred to below as “member”) shall must meet
certain minimum requirements for continuing legal education.

    (b) Reporting Requirement. Each member except those exempt under rule
6-10.3(c)(4) and (5) shallmust report compliance with continuing legal education
requirements in the manner set forth in the policies adopted for administration of
this plan. Members must apply for and receive approval by the bar of an
exemption from compliance and reporting of continuing legal education under
subdivisions (c)(1) through (c)(3) of rule 6-10.3. Members described in
subdivisions (c)(4) through (c)(6) of rule 6-10.3 are automatically exempt from
compliance and reporting of continuing legal education.

    (c)     [No change]
    (d) Rules. The board of legal specialization and education of The Florida Bar
shall adopts policies necessary to implement continuing legal education
requirements subject to the approval of the board of governors.




                                         - 16 -
RULE 6-10.4        REPORTING REQUIREMENTS
    (a) Reports Required. Each member except those exempt under rule 6-
10.3(c)(4) and (5) shall must file a report showing compliance or noncompliance
with the continuing legal education requirement. Such report shall be in the form
prescribed by the board of legal specialization and education. Members must
apply for and receive approval by the bar of an exemption from compliance and
reporting of continuing legal education under subdivisions (c)(1) through (c)(3) of
rule 6-10.3. Members described in subdivisions (c)(4) through (c)(6) of rule 6-10.3
are automatically exempt from compliance and reporting of continuing legal
education.

    (b) Time for Filing. The report shallmust be filed with The Florida Bar no
later than the last day of suchthe member’s applicable reporting period as assigned
by The Florida Bar.


RULE 6-10.7        CONFIDENTIALITY
    Unless directed otherwise by the Supreme Court of Florida, theThe files,
records, and proceedings of the board of legal specialization and education, as they
related to or arise out ofarising from any failure of a member to satisfy the
continuing legal education requirements, shall be deemedare confidential and
shallmay not be disclosed, except in the furtherance of the duties of the board of
legal specialization and education or upon the written request of the member, in
writing, or as they may be introduced in the evidence or otherwise produced in
proceedings under these rules, unless directed otherwise by the Supreme Court of
Florida. Nothing hereinin this rule shall be construed to prohibits The Florida Bar
from advising that a member is not eligible tohas been suspended from the active
practice of law for failure to meet continuing legal education requirements.


RULE 8-2.2         CONTENTS OF APPLICATION
    An application by a local bar association to the Board of Governors of The
Florida Bar for authority to operate a lawyer referral service shallmust be in
writing and shall be filed with the executive director. SuchThe application
shallmust contain the following:

(a) – (b)    [No change]


                                       - 17 -
    (c) Submission and Content of Bylaws. The proposed bylaws or rules and
regulations that will govern the lawyer referral service. The proposed bylaws
shallmust include the following regulations:

        (1) All members of the proposed referral service shallmust provide proof
of professional liability insurance in the minimum amount of $100,000 unless the
proposed lawyer referral service itself carries professional liability insurance in an
amount not less than $100,000 per claim or occurrence.
        (2) The proposed lawyer referral service shallwill accept membership
applications only from attorneys lawyers who maintain an office in the geographic
area served by the proposed lawyer referral service.

        (3) The proposed lawyer referral service shall agrees to maintain an
alphabetical member list, updated quarterly, with The Florida Bar. In turn, The
Florida Bar shallwill notify the service of any unresolved finding of probable cause
against a member. When probable cause has been found at the local grievance
committee level, and the lawyer referral service has been notified, suchthe service
shall be required tomust hold referral to the member in question until the matter is
resolved. If the member is in good standing with The Florida Bar and eligible to
practice law in Florida after the resolution of the matter, then the member may be
returned to the service.

    (d) – (e)   [No change]
   (f) Statement of Need. A statement of the condition that evidences a need for
suchthe service in the area.

    (g) – (h)   [No change]
    (i) Statement of Fees. A statement of fees to be charged by the lawyer
referral service, including, but not limited to, fees charged by the referral service to
members of the public using suchthe service and fees charged by the referral
service or remitted to the referral service by member attorneyslawyers.

    (j) Statement of No Discrimination. A statement that suchthe lawyer referral
service will be open for referral to the members of the public without regard to
race, sex, national origin, or economic status.

    (k)     [No change]




                                         - 18 -
RULE 8-5.1         GENERALLY
    The members of The Florida Bar Lawyer Referral Service Committee and the
staff of The Florida Bar Lawyer Referral Service, as well as local bar associations
with a lawyer referral service approved under rule 8-2.1, including their directors,
officers, lawyer referral service committees, and staff, shall have absolute
immunity from civil liability for all acts in the course of their official duties in
furtherance of this chapter.

RULE 10-5.1        COMPLAINT PROCESSING
    (a) Complaints. All complaints alleging unlicensed practice of law, except
those initiated by The Florida Bar, shallmust be in writing and signed by the
complainant. The complaint shall and contain a statement providing that:

   Under penalties of perjury, I declare that I have read the foregoing document
and that to the best of my knowledge and belief the facts stated in it are true.
    (b) Review by Bar Counsel. Bar counsel shall review the complaint andThe
complaint will be reviewed by bar counsel who will determine whether the alleged
conduct, if proven, would constitute a violation of the prohibition against engaging
in the unlicensed practice of law. Bar counsel may conduct a preliminary, informal
investigation to aid in this determination and, if necessary, may employ a Florida
bar staff investigator to aid in the preliminary investigation. If bar counsel
determines that the facts, if proven, would not constitute a violation, bar counsel
may decline to pursue the complaint. A decision by bar counsel not to pursue a
complaint shallwill not preclude further action or review under the Rules
Regulating The Florida Bar. The complainant shallwill be notified of a decision
not to pursue a complaint and shall be given the reasons thereforincluding the
reasons for not pursing the complaint.

    (c) Referral to Circuit Committee. Bar counsel may refer a UPL file to the
appropriatea circuit committee for further investigation or action as authorized
elsewhere in these rules.

   (d)     [No change]
    (e) Referral to Bar Counsel for Opening. A complaint received by a circuit
committee or standing committee member directly from a complainant shallwill be
reported to bar counsel for docketing and assignment of a case number. ShouldIf
the circuit committee or standing committee member decides that the facts, if

                                        - 19 -
proven, would not constitute a violation of the unlicensed practice of law, the
circuit committee or standing committee member shallwill forward this finding to
bar counsel along with the complaint for notification to the complainant as outlined
above. Formal investigation by a circuit committee may proceed after the matter
has been referred to bar counsel for docketing.


RULE 11-1.7        SUPERVISION
   The member of the bar under whose supervision an eligible law student does
any of the things permitted by this chapter shallmust:

    (a) be a lawyer whose service as a supervising lawyer for this program is
approved by the dean of the law school in which the law student is enrolled and
who is a member of The Florida Bar in good standing and eligible to practice law
in Florida;
    (b) be a lawyer employed by a state attorney, public defender, an approved
legal aid organization, a state officer, or a governmental entity enumerated in rule
11-1.2(d).;

   (c) – (d)   [No change]


RULE 11-1.10       CERTIFICATION OF MEMBERS OF OUT-OF-STATE
                   BARS
    (a) Persons Authorized to Appear. A member of an out-of-state bar may
practice law in Florida pursuant to this chapter if:

       (1) – (3)   [No change]
        (4) the member of an out-of-state bar is in good standing with that bar, is
eligible to practice law in that jurisdiction, and is not currently the subject of
disciplinary proceedings.

    (b) Term of Certification. The maximum term of certification under this
section shall beis 12 months from the date of certification; provided, however, that
the certification may extend beyond 12 months if the certificate holder has passed
the Florida bar examination and is awaiting the results of the character and fitness
evaluation of the Florida Board of Bar Examiners. Certification may be withdrawn



                                        - 20 -
in the same manner as provided for the withdrawal of certification by a law school
dean.

    (c) Termination of Certification. Failure to take the next available Florida
bar examination, failure of any portion of the Florida bar examination, or denial of
admission to The Florida Bar shall terminates certification hereunderunder this
rule.


RULE 13-1.2         DEFINITIONS
    (a) Authorized Legal Aid Practitioner. An “authorized legal aid
practitioner” is any person who:
        (1)     [No change]

        (2) is a member in good standing of the entity governing the practice of
law of any other state or territory or the District of Columbia, eligible to practice
law in that jurisdiction and has not been disciplined for professional misconduct by
the bar or courts of any jurisdiction within the past 15 years;

        (3) – (4)   [No change]
        (5) neither asks for nor receives compensation of any kind from the person
on whose behalf the practitioner renders legal services hereunderunder this chapter
(this shall not prevent the approved legal aid organization from paying
compensation to the attorney); and
        (6)     [No change]
    (b) Approved Legal Aid Organization. An “approved legal aid
organization” for the purposes of this chapter is a not-for-profit legal aid
organization that is approved by the Supreme Court of Florida as set forth herein.
A legal aid organization seeking approval from the Supreme Court of Florida for
the purposes of this chapter shallmust file a petition with the clerk of the Supreme
Court of Florida certifying that it is a not-for-profit organization and stating with
specificity:
        (1) – (6)   [No change]

   (c) Supervising Attorney. A “supervising attorney” as used hereinin this
chapter is a member in good standing of The Florida Bar who is eligible to practice


                                        - 21 -
law in Florida and who directs and supervises an authorized legal aid practitioner
engaged in activities permitted by this chapter.

   The supervising attorney must:

       (1) – (2)   [No change]




                                       - 22 -